Plaintiff in error, Dave Sears, was convicted at the October, 1913, term of the county court of Osage county on a charge of unlawfully conveying liquor from one place in said county to another place therein and his punishment fixed at a fine of fifty dollars and imprisonment in the county jail for a period of thirty days. The Attorney General has filed the following motion to dismiss the appeal. "Comes now the state of Oklahoma by the Attorney General, and appearing specially for this motion, moves the court to advance this cause for early submission and dismissal and for grounds of said motion says that this is an appeal from a judgment of conviction for misdemeanor, to-wit: violating the prohibitory liquor laws; that said judgment was rendered in the county court of Osage county on the 30th day of October, 1913, (record page 48), that the petition in error with case-made attached was not filed in this court until April 18, 1914, which was long after the expiration of the time allowed by law within which to perfect an appeal in a misdemeanor case. Wherefore, the Attorney General moves the court to advance this cause for early submission and dismissal."
A careful examination of the record discloses the fact that the motion is well taken. It is, therefore, sustained and the appeal dismissed.